BROWNING, Circuit Judge
(concurring) :
I concur in the judgment. I also concur in most of Judge Murrah’s opinion. I do not join in those portions dealing with the hypothetical question whether the contract station system would violate the Sherman Act if it affected only the market for towing services. Whether the contract station system unreasonably restrained trade in this case will depend upon the inferences drawn by the trier of fact regarding the purposes of the system and its effect* upon competition in both automobile towing and repair.

 For example, AAA and CSAA members in Anderson’s area number 21,000, a substantial share of the market for towing and repair services. There is only one contract station in the area, and it receives four to six times as many road service calls as does Anderson. Anderson claims that the contract station system reduces his business by half.